Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-12-00850-CV

                         IN RE DISCOUNT TIRE COMPANY OF TEXAS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 23, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 21, 2012, Discount Tire filed a petition for writ of mandamus and a motion

for temporary relief. Discount Tire seeks mandamus relief from an order setting aside the jury’s

verdict and ordering a new trial after the trial court concluded the evidence was factually

insufficient to support the jury’s verdict. Discount Tire contends that in doing so the trial court

merely substituted its own judgment for that of the jury and mandamus relief is appropriate.

           To date, the Texas Supreme Court has only provided for limited review of a trial court’s

order granting a new trial. See In re United Scaffolding, Inc., 377 S.W.3d 685, 686 (Tex. 2012)

(orig. proceeding); In re Columbia Med. Ctr., 290 S.W.3d 204, 209–10 (Tex. 2009) (orig.


1
  This proceeding arises out of Cause No. 2011-CI-06059, styled Reymundo Delgado, Individually and as
Representative of the Estate of Luis Alfonso Delgado, Martha Delgado, Joanna Martinez, as Next Friend of L.D., a
minor, Savina Garcia as Next Friend of A.D. and I.D., minors, David U. Cortez and Blanca v. Casarez and Blanca
Moreno v. Discount Tire Company of Texas, Inc., pending in the 45th Judicial District Court, Bexar County, Texas,
the Honorable Barbara Hanson Nellermoe presiding.
                                                                                                    04-12-00850-CV


proceeding). 2 In the Texas Supreme Court’s most recent decision on this issue in In re United

Scaffolding, the Court analyzed its previous holding in In re Columbia and provided further

guidance regarding mandamus review of a trial court’s order granting a new trial. See In re

United Scaffolding, 377 S.W.3d at 687–89 (citing In re Columbia, 290 S.W.3d at 212). The

Court provided that “in considering how detailed a trial court’s new-trial order must be, as well

as what level of review it is subject to, we must both afford jury verdicts appropriate regard and

respect trial courts’ significant discretion in these matters.” Id. at 687. The Court found that in

In re Columbia, the opinion only touched on the substance of a trial court’s reason for granting a

new trial in explaining what that reason could not be, which is to substitute the trial court’s

judgment for that of the jury. Id. (citing In re Columbia, 290 S.W.3d at 213). “A trial court need

not provide a detailed catalog of the evidence to ensure that, however subject to differences of

opinion its reasoning may be, it was not a mere substitution of the trial court’s judgment for the

jury’s.”    Id.   “That purpose will be satisfied so long as the order provides a cogent and

reasonably specific explanation of the reasoning that led the court to conclude that a new trial

was warranted.” Id.

         The Court went on to hold that “a trial court does not abuse its discretion so long as its

stated reason for granting a new trial (1) is a reason for which a new trial is legally appropriate

(such as a well-defined legal standard or a defect that probably resulted in an improper verdict);

and (2) is specific enough to indicate that the trial court did not simply parrot a pro forma

template, but rather derived the articulated reasons from the particular facts and circumstances of

the case at hand.” Id. at 688–89. The Court reiterated that one example of when the trial court’s


2
 This court has previously declined to conduct a substantive review of a trial court’s order granting a new trial in a
mandamus proceeding. See In re Camp Mystic, Inc., No. 04-10-00694-CV, 2011 WL 4591194 (Tex. App.—San
Antonio October 5, 2011, orig. proceeding) (mem. op.); see also In re State Farm Mut. Auto. Ins. Co., 04-11-00708-
CV, 2011 WL 4830177 (Tex. App.—San Antonio 2011, orig. proceeding) (mem. op.).

                                                        -2-
                                                                                        04-12-00850-CV


reasons would amount to a clear abuse of discretion is when “the articulated reasons plainly state

that the trial court merely substituted its own judgment for the jury’s.” Id. at 689.

       In the case at hand, Discount Tire contends the trial court abused its discretion by

ordering a new trial when it merely substituted its own judgment for that of the jury. We

disagree.   The trial court’s articulated reasons did not plainly state the trial court merely

substituted its own judgment for that of the jury’s. Id. The trial court’s order provides a

reasonably specific explanation of the reasoning that led the trial court to conclude that a new

trial was warranted. See id. at 688; In re Columbia, 290 S.W.3d at 213. Accordingly, we

conclude the trial court’s order satisfies the requirements set out in In re Columbia and further

articulated in In re United Scaffolding. Id. At this time, the Texas Supreme Court has not

indicated that any further substantive review of a trial court’s order granting of a new trial is

appropriate in a mandamus proceeding.

       Accordingly, the court is of the opinion that Discount Tire is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




                                                -3-